t c memo united_states tax_court donald d bowers and deborah bowers petitioners v commissioner of internal revenue respondent docket no filed date donald d bowers pro_se judith c winkler for respondent memorandum findings_of_fact and opinion parker judge respondent determined a deficiency in petitioners' federal_income_tax for the year in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure by amendment to answer respondent asserted an increased deficiency in income_tax to the amount of dollar_figure an increased addition_to_tax under sec_6651 to the amount of dollar_figure and an increased penalty under sec_6662 to the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year before the court and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided in this case are whether the burlington connecticut house was petitioners' principal_residence so that they may defer recognition of the gain on the sale of that house in under sec_1034 if not what was the amount of petitioners' gain on the sale of the burlington house that must be recognized in whether petitioners are liable for the addition_to_tax under sec_6651 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 the parties have phrased this issue as the determination of petitioners' basis however both parties have presented evidence and arguments concerning other elements of the calculation of gain and treated these as components of basis although the outcome will be the same in the interest of technical clarity we shall treat this as a question of the amount of gain findings_of_fact petitioners donald d bowers mr bowers and deborah bowers are husband and wife they resided in jacksonville florida at the time they filed their petition in this case connecticut residences mr bowers was married to his former wife florence bowers keegan florence from date to date they had three sons lonny kevin and duane on date florence received title to certain improved property with the address of nassahegan drive burlington connecticut the burlington house or property for which mr bowers and florence paid dollar_figure the burlington property actually consisted of three lots or parcels of land mr bowers and florence had certain work performed on the burlington property due to the limited water supply from the existing well they caused three additional wells to be dug they later sued the sellers of the burlington property for the cost of these additional wells and recovered a judgment of dollar_figure mr bowers and florence had some landscaping done they converted one room from an office into a bedroom by adding an additional wall and a closet they divided the basement to provide a room for the live-in maid they employed at that time mr bowers and florence spent over dollar_figure on wallpaper painting window shades cleaning the carpets and replacement of plumbing and lighting fixtures the record does not establish whether any of this work constituted improvements that increased their basis in the burlington property or the amount of any such increase at the time the property was sold over years later it was in a deteriorated run-down condition in october of mr bowers and florence separated and mr bowers moved out of the burlington house he initially rented an apartment in farmington connecticut for the period from date to date for a total rent of dollar_figure or dollar_figure per month when mr bowers and florence were divorced on date they agreed and the court ordered that real_property located pincite nassahegan drive burlington connecticut and the adjoining lot shall remain with florence as her residence until sale remarriage or at such time when the minor children reach the age of years whichever occurs first florence will not further encumber the property without mr bowers' permission which must be requested and given in writing an existing mortgage on the aforementioned property held by mr bowers in the fact sic amount of dollar_figure will be forgiven at the time of the sale assuming no further encumbrances are added by florence at the time the property is sold or when the youngest child reaches the age of years or remarriage whichever occurs first the property will be sold and the equity shall be shared equally during the court proceedings regarding this divorce agreement mr bowers represented that in addition to the dollar_figure mortgage the u s bankruptcy court district of connecticut had issued a judgment on date that this same mortgage was decreed avoided that judgment was entered in the burlington land records on date the burlington property was encumbered by a first mortgage of dollar_figure and a second mortgage of dollar_figure florence was to make the mortgage payments on these two loans neither mr bowers nor florence was represented by counsel up through this point in their divorce proceedings the burlington land records reflect the following encumbrances on the burlington property as of date type face_amount date in favor of mortgage dollar_figure date hartford natl bank trust co mortgage big_number date united bank trust co mortgage unknown date hartford natl bank trust co attachment big_number date united bank trust co attachment big_number date citytrust the land records also included two notices of lis pendens one dated date by hartford national bank trust co referencing the date mortgage and the second dated date by united bank trust co referencing the date mortgage for the period date to date mr bowers rented a two-bedroom condominium in newington connecticut the condo for dollar_figure per month the lease included an option to purchase the condo for dollar_figure on the conditions that mr bowers notify the owners no later than date of his decision to exercise the option and that closing occur no later than date mr bowers did not exercise this option during a portion of mr bowers' tenancy the condo contained two bedroom sets a dinette set a sofa a stereo and sports and exercise equipment the furniture was the type that had to be assembled mr bowers also kept his autographed boxing gloves his trophies and his golf clubs at the condo on date citytrust filed a release of attachment with respect to its date attachment of the burlington house on date the superior court for the judicial district of hartford new britain the superior court entered a stipulation as to modification of dissolution judgment that stipulation provided that florence shall sell the premises known a sec_71 nassahegan drive burlington connecticut and the adjoining lot and use her best efforts to receive the highest and most reasonable offer the net_proceeds from the sale shall be divided as follows a seventy-five percent to florence and b twenty-five percent to mr bowers the parties hereto shall use their best efforts to compromise the existing liens or encumbrances against the above-mentioned real_estate including the claim by citytrust bank other modifications to the original divorce judgment included increased alimony for florence but only until the sale of the burlington house when all alimony would cease and increased child_support for kevin and duane the superior court issued an order on date in accordance with a stipulation by mr bowers and florence that the mortgage held by mr bowers was released this order was recorded in the land records on date mr bowers and florence each were represented by counsel in this modification action the mandarin residence on date mr bowers purchased a newly constructed four-bedroom house located pincite6 blueberry woods circle west jacksonville florida the mandarin house or property for the price of dollar_figure title to the mandarin property was placed in mr bowers' name individually the sales contract which mr bowers signed on date included the following extra features an upgraded lot dollar_figure brick veneer dollar_figure additional phone cable and fan prewires dollar_figure dollar_figure and dollar_figure respectively three marble vanities dollar_figure pull- down stairs dollar_figure shower door dollar_figure mantle dollar_figure and matrix pad dollar_figure the builder estimated that mr bowers' monthly payments including amounts for the mortgage_insurance and taxes would be dollar_figure in order to buy the mandarin property mr bowers obtained a mortgage in the amount of dollar_figure on the mortgage application mr bowers stated that he did not intend to occupy the property as a primary residence on the mortgage application he included the burlington property among his assets and indicated that the mr bowers later sued florence on the purported underlying debt but the court ruled against him burlington property was pending sale other assets mr bowers disclosed on the application included dollar_figure deposited with the federal savings bank in new britain connecticut and dollar_figure deposited with the tust company bank sic in augusta georgia on date mr bowers married deborah scavone now deborah bowers deborah prior to their marriage deborah resided with her parents in augusta georgia where she had been attending augusta college as a full-time_student petitioners' wedding took place in augusta and they returned to augusta after their honeymoon deborah spent about one-third to one-half of her first year of marriage in georgia she spent some time at the connecticut condo and some time at the mandarin house in jacksonville florida in the mandarin house the master bedroom was the only one of the four bedrooms that was furnished at first it contained a bedroom set and a television this bedroom set was one of the two from the connecticut condo petitioners later purchased a brass bed and moved the first bed to another bedroom one of the bedrooms contained mr bowers' exercise equipment which previously had been at the connecticut condo petitioners purchased additional furniture for the master bedroom and a sectional sofa table and lamp for the family room they also mr bowers listed the burlington property as having a present market_value of dollar_figure and a mortgage of only dollar_figure had a television in the family room at some point in mr bowers bought a 35-inch television for the mandarin house by the summer of petitioners had a leather sofa and chairs in the living room a copper-tiered mirror hung in the foyer the formal dining room was not furnished the kitchen had a dinette set and matching bar stools of white rattan with pale blue cushions the table top was glass the refrigerator was a large side-by-side model with ice and water dispenser in the door the kitchen was wallpapered as were at least two of the bathrooms some of the rooms had fabric window treatments that matched the decor of the room there was a kidney-shaped swimming pool in the backyard sale of the burlington house on date florence received a mortgage loan from connecticut national bank in the amount of dollar_figure the proceeds were used to pay off the loan on the burlington house borrowed from hartford national bank trust co on date this new loan was to be paid off in full on date united bank trust co released its attachment of the burlington house on date on date mr bowers applied to first performance mortgage corp for a mortgage on the burlington property in the in mr bowers transferred title to the mandarin property to deborah by quitclaim_deed petitioners sold the mandarin house in late amount of dollar_figure at that time petitioners may have contemplated the possibility of making the burlington house their future home in mid-july of florence moved out of the burlington house she held a tag or garage sale there shortly after moving out and left in the house any items that did not sell items remaining in the burlington house after the tag sale included boxes of kevin's personal items in the recreation room some of mr bowers' personal items and lonny's bedroom furniture which he later picked up games and perhaps some clothes were left in the garage the shed also contained boxes of mr bowers' clothes the record does not establish that any furniture was moved into the burlington house at any time from mid-july of through its ultimate sale in december of although some of mr bowers' personal items from the condo may have been moved from the condo to the burlington house in that period on date in florida deborah signed an instrument establishing a grantor_trust for deborah bowers the trust brian c carey petitioners' attorney in connecticut was appointed trustee mr bowers was named as successor trustee if mr carey could not serve on or about date petitioners placed dollar_figure in escrow with mr carey on date florence transferred title to the burlington house by quitclaim_deed to brian c carey trustee for the stated consideration of dollar_figure this transfer was subject_to the existing mortgages on the property some of which mortgages were then in foreclosure proceedings out of the dollar_figure placed in escrow florence herself received dollar_figure dollar_figure went to pay her bankruptcy attorney and the remainder went to pay taxes and fees on the transaction at this time the burlington property was subject_to three mortgages the original first mortgage the date mortgage from united bank trust co and the date mortgage from connecticut national bank on date mr bowers entered into a contract with leaders real_estate leaders in farmington connecticut giving the realty company exclusive right to sell the burlington property at a listed price of dollar_figure this contract was for the period of date through date the first listing contract a second such contract was signed by mr bowers on date for the period of date through date the second listing contract with a listed price of dollar_figure under the second listing contract however the parties agreed to allow an exclusion for a sale to mr and mrs zbigniew janas the janases thus if petitioners at that time florence thought that mr carey was trustee for mr bowers at this time the first mortgage securing the loan from hartford national bank trust co was held by shawmut bank sold the burlington property to the janases leaders would not collect a commission on date the superior court entered its judgment of foreclosure by sale after opening of original judgment in favor of united bank trust co the burlington property was to be sold at public auction on date unless the amount due on the mortgage debt plus interest and costs was paid on or about date mr carey received dollar_figure from petitioners on date mr carey paid united bank and trust co dollar_figure thus forestalling the foreclosure sale mr carey's law firm was paid dollar_figure with respect to the satisfaction of this mortgage on date first performance mortgage corp sent a notice rejecting mr bowers' application_for a mortgage on the burlington property petitioners had had an indication by late august that there were problems with the application and that the mortgage would not be granted as will be discussed later petitioners on date signed a contract to purchase the jacksonville golf and country club house after the second listing contract expired on date petitioners advertised the burlington property as for sale by owner one such advertisement placed in the hartford courant the parties in this action had appeared in superior court on date date and date the original judgment referred to is that of date for strict_foreclosure on date described the burlington property a sec_3 acres offered for the price of dollar_figure and listed the following telephone numbers evening weekends weekdays these phone numbers respectively are those of the mandarin house and mr bowers' business technical acoustics inc both located in jacksonville florida on date mr carey paid dollar_figure to connecticut national bank as good_faith money to keep the bank from foreclosing on the burlington house this money was provided by petitioners on date the janases made a deposit in the amount of dollar_figure on the purchase of the burlington property on date mr carey transferred title to the burlington house to the janases by warranty deed the janases purchased the burlington property for dollar_figure they also paid dollar_figure to the settlement attorneys for settlement fees title examination and document preparation proceeds from the sale of the burlington property were used to pay off the mortgage held by shawmut bank in the amount of dollar_figure and the mortgage held by connecticut national bank in the amount of dollar_figure settlement charges to the sellers petitioners consisting of recording fees and taxes totaled this included all three lots comprising the burlington property whereas the property that had been offered for sale through leaders had excluded one of those lots dollar_figure the amount of dollar_figure was paid to mr carey's law firm as his fee for procuring the burlington property representing petitioners in the negotiations with the lenders sale of the property and preparation of documents the remaining balance of dollar_figure was paid to deborah the jacksonville golf and country club residence on date petitioners had signed a contract to purchase the house located pincite5 sandwedge court jacksonville florida at the jacksonville golf and country club the jacksonville golf house or property the jacksonville golf house had four bedrooms three bathrooms a sauna a fireplace and a swimming pool it was the model house for that development and thus was fully furnished the purchase_price was dollar_figure on date deborah received title to the jacksonville golf property mr bowers is an entrepreneur involved in numerous business activities and has always made it a practice to title the family residence in his wife's name petitioners had applied to the barnett bank of jacksonville for a mortgage in the amount of dollar_figure to purchase the jacksonville golf property mr bowers had met with the mortgage officer on date the name of mr bowers appears in the borrower section of the application and that of deborah in the co-borrower section the mandarin house address was given as the present address for both petitioners and the application stated that both had lived at that address for months the burlington house was listed as the former address for both petitioners with mr bowers' section stating he had lived at that address for yearsdollar_figure the telephone numbers given for mr bowers were a home phone number of and a business phone number of those phone numbers were to the mandarin house and technical acoustics inc respectively only a home phone number was listed for deborah that number was petitioners' assets as listed on the mortgage application included dollar_figure deposited in barnett bank of jacksonville and dollar_figure in enterprise national bank of jacksonville petitioners listed no other bank accounts petitioners indicated that they intended to occupy the jacksonville golf house as their primary residence petitioners moved into the jacksonville golf house on date homestead exemptions florida residents are eligible for an exemption from florida property_tax of dollar_figure of the assessed value of their homes petitioners did not file an application_for the homestead_exemption for the mandarin house for for petitioners filed applications for homestead exemptions for both the mandarin house and the jacksonville golf house mr bowers completed the application_for the mandarin house exemption which was dated the number of years given for deborah's length of residence at the burlington house is illegible on the copy in evidence date giving the mandarin house address as his last year's address he indicated he had a florida driver's license issued date the jacksonville golf house application also dated date was in deborah's name it listed her last year's address merely as old savannah road with no town or statedollar_figure in the space for a florida driver's license a number appears for deborah but the date_of_issue was left blankdollar_figure business activities of mr bowers in mr bowers had an interest in or was involved with the following businesses in bozak manufacturers bozak tidon industries db associates sound ideas world class boxing and technical acoustics inc bozak an electronic audio equipment manufacturer was located in new britain connecticut tidon industries was a window company located in the same building as bozak db associates a holding_company owned this building until some point during or around the year in issue sound ideas was a retail store in newington connecticut which sold consumer electronics mr bowers and his brother william bowers bill each owned half of this company but bill ran the business mr bowers used the office at sound ideas to deborah's parents' address was formerly old savannah road augusta georgia deborah testified that she believed she had a georgia driver's license in she did not have a connecticut driver's license run his other businesses he was there intermittently going back and forth between connecticut and florida mr bowers received mail and had an answering machine there world class boxing had its base of operations in connecticut mr bowers served as a manager of fighters and did some promotions previously mr bowers had been involved with marlon starling enterprises another fight concern george cruz trained fighters for marlon starling enterprises and for world class boxing mr cruz often would contact mr bowers through sound ideas because if mr bowers were not there someone at sound ideas would know where to reach him the only business that mr bowers received any income from in was technical acoustics inc tai tai assembled equipment for sound reinforcement and telecommunication mr bowers was the sole owner of tai and he moved tai from connecticut to jacksonville florida during late december of or early january of the three tai employees relocated as well the same moving company moved tai mr bowers and his three employees the items mr bowers shipped to florida consisted mostly of clothes contained in several wardrobe boxes and one bedroom set from the condo that bedroom set went to the mandarin house which was purchased in late january of shortly after the tai relocation to florida by mid-date tai had opened a checking account with enterprise national bank of jacksonville florida tai used a payroll processing service and around the same time tai changed services and began to draw its paychecks on this new checking account prior to this tai had used a payroll service based in connecticut and the paychecks had been drawn on northwest bank for savings avon connecticut tai used independent contractors operating under the name of robert christopher sales rcs to do its marketing rcs served as tai's manufacturer representatives rcs was located in the new england area mr bowers would meet with the rcs principals both in florida and in new england sheldon glick an engineer was in charge of all technical aspects of the business and ran tai in mr bowers' absence occasionally he would call mr bowers in connecticutdollar_figure petitioners did not submit into evidence copies of any phone bills to establish when or if calls were ever made to or from the burlington house checking accounts during petitioners had a joint checking account with enterprise national bank of jacksonville florida the enterprise account petitioners opened the enterprise account on date under the names of donald d bowers and deborah ann scavone the checks for the enterprise mr glick had the phone number to the burlington house programmed into the speed dial function on his phone because that number was unlisted and if he forgot the number he would not have been able to get it from information account were imprinted with the mandarin house address at first the checks had only mr bowers' name on them later deborah's name was added bank statements dated from february through may of were sent to donald d bowers and deborah ann scavone pincite western way suite jacksonville florida the address for tai beginning with the date statement statements were sent to donald d bowers and deborah ann bowers at the mandarin house address mr bowers deposited his tai paychecks into this account during the period date through date petitioners withdrew cash from the enterprise account through the use of automated teller machines atm's on occasions of these withdrawals were from atm's located in jacksonville florida with the remaining withdrawals occurring at atm's in yulee florida by october of mr bowers had opened a second checking account at enterprise national bank the checks were imprinted with the mandarin house address and mr bowers' name also by october of petitioners had opened a joint checking account with barnett bank of jacksonville florida these checks were imprinted with the mandarin house address and the names of both petitioners the record contains no evidence of personal bank accounts in connecticut other than the reference to federal savings bank on mr bowers' mortgage application_for the purchase of the mandarin house mr bowers' children during mr bowers' oldest son lonny attended college he lived in the condo for awhile in the spring or early summer of lonny moved to west palm beach florida and began working for the gap mr bowers' middle son kevin who was then years old lived in the burlington house with florence until april of at that time florence took kevin to the airport to go to florida to live with mr bowers however if kevin went to florida at that time he shortly returned to connecticut kevin spent most of the next few months living with his uncle bill in newington connecticut in the fall of kevin went to live with deborah's parents in augusta georgia mr bowers' youngest son duane lived with florence throughout lonny was the only one of mr bowers' three children who visited the burlington house at any time after florence quitclaimed it to the trust on date leaders real_estate leaders was the realtor with which mr bowers signed the two listing contracts on the burlington property described above leaders had the following telephone numbers at which to contact petitioners office home and fax dollar_figure the office and fax numbers belong to tai the home number is that of the mandarin house both the first and second listing contracts were faxed to mr bowers in florida the second listing contract was returned to leaders by fax on date from tai leaders tried unsuccessfully to extend the listing beyond date and sent correspondence to mr bowers at the tai fax number on date and on date leaders prepared an appointment sheet for each property that it listed on which it would record each time the property was shown by any real_estate agent the showing instructions on the appointment sheet for the burlington house read vacant lock box it was leaders' practice to have its agents meet and tour each newly listed_property on the tuesday following receipt of the listing barbara brenneman ms brenneman is a 50-percent owner of leaders and a licensed realtor in the state of connecticut ms brenneman personally showed the burlington property to potential buyers on three occasions during august and date also whenever she was in the neighborhood she would enter the burlington house to check on itdollar_figure on one occasion she let a the designations specified within the parentheses were made by barbara brenneman a 50-percent owner of leaders it was leaders' practice to check on the vacant listed properties to make sure the properties were secure that no continued repairman into the house ms brenneman observed some sports equipment in one room of the burlington house but saw no furniture she saw some items in the garage and the shed she noted that the property needed some repairs prior to trial ms brenneman had never met mr bowers personallydollar_figure repairs to the burlington house allen wilcox mr wilcox is a building contractor who performed repairs to the chimney and roof of the burlington housedollar_figure mr wilcox first visited the burlington house in august of and on date prepared a proposal for the repair needed on the chimney no one was there when mr wilcox made his initial visit to the burlington house he sent his proposal to mr bowers in florida on date mr bowers accepted the proposal and wrote a check to mr wilcox in the amount of dollar_figure as a deposit for the work to be done in early september after receiving mr bowers' deposit mr wilcox and his son performed the requested repairs no one was present at the burlington house and the water supply to the outside faucets was turned off mr wilcox contacted a real continued unauthorized persons had entered and damaged the properties and that the lights were turned off mickey wilcox was the listing agent he showed the burlington house six times between date and date mickey wilcox did not testify at the trial allen wilcox is mickey wilcox's uncle estate agent to unlock the house in order to turn on the water which was needed to mix the mortar for the chimney the only furniture mr wilcox saw in the main living areas was a kitchen tabledollar_figure on date a bill was prepared reflecting the work performed on the chimney and roof with a balance due of dollar_figure this bill was sent to mr bowers at tai's address in florida a second notice was sent on date on date mr wilcox returned to the burlington house to apply silicon to the chimney the only people that mr wilcox saw during his visits to the burlington property other than his son were the real_estate agent mentioned above and mr janasdollar_figure mr wilcox's telephone bill lists the following calls to jacksonville florida date time length of call date date date pm am pm minute sec_1 minute minutes phone number this is the phone number to the mandarin house this is the phone number to tai he did not go into the basement or bedrooms on date mr wilcox sent a bill to mr bowers at the tai address showing a previous balance of dollar_figure a charge of dollar_figure for the recent silicon work and a new balance of dollar_figure subsequent bills for this balance were sent on date date and date mr wilcox was never paid the balance owed from date through october of petitioners paid dollar_figure for repairs to the burlington house including the dollar_figure deposit towards the repair of the chimney some of the amount_paid was for repair of the decks these expenses were paid_by checks drawn on the florida checking accounts mentioned above occupancy of the burlington house mr bowers never lived in the burlington house on a regular day-to-day basis at any time after he separated from florence in early october of deborah never lived in the burlington house on a regular day-to-day basis any time mr bowers and deborah spent at the burlington house in occurred between mid-july of when florence moved out of the house and late august or early september when they learned mr bowers' mortgage application would be rejected at that time if not earlier they began to look for a house in jacksonville florida in a gated community on a golf course they signed the purchase contract on the jacksonville golf house on date any time petitioners spent at the burlington house in amounted to no more than a few days on a sporadic and intermittent basisdollar_figure the court did not believe petitioners' testimony that they actually moved into the burlington house and made it their home in the testimony of other witnesses even that of mr bowers' brother was too vague and uncertain as to time frame to be helpful most of those witnesses could not even say when tai continued tax_return petitioners requested and received approval of their application_for additional extension of time to file their federal_income_tax return until date the dates appearing next to petitioners' signatures on the return are both date the internal_revenue_service irs received the return on date petitioners reported an adjusted_gross_income of dollar_figure which consisted of mr bowers' wages from tai of dollar_figure schedule e income from tai of dollar_figure and dollar_figure from deborah's modeling petitioners reported no income from any of mr bowers' other business interests mr bowers' form_w-2 from tai shows his address as that of the mandarin house petitioners completed form_2119 sale of your home and attached it to their return on this form petitioners reported the sale of the burlington property for dollar_figure an adjusted_basis in that property of dollar_figure and a gain of dollar_figure petitioners did not indicate any fixing-up_expenses on the burlington house nor any selling_expenses they reported the cost of a new residence as dollar_figure the irs examined petitioners' return and disallowed the deferral of gain from the sale of the burlington property on the ground that petitioners had not shown that they used the continued moved to florida let alone mr bowers burlington house as their principal_residence on date respondent issued the notice_of_deficiency through amended pleadings respondent alleged that petitioners' basis in the burlington property was dollar_figure not dollar_figure as stated on the return and asserted corresponding increases in the deficiency addition_to_tax and accuracy-related_penalty petitioners allege that their basis in the burlington house was greater than the amount claimed on their return ultimate findings_of_fact the burlington house was not the principal_residence of either petitioner in the gain in the amount determined below must be recognized in petitioners' tax_return was not timely filed and they are liable for the delinquency addition petitioners were negligent and disregarded rules or regulations in claiming deferral of the gain on the sale of the burlington house opinion generally sec_1001 and sec_61 require a taxpayer to recognize gain realized on the sale of property in the year of the sale sec_1034 however requires a taxpayer to defer recognition of gain realized on the sale of the taxpayer's principal_residence in certain circumstances if the taxpayer purchases and uses a new principal_residence within the specified replacement_period the taxpayer will recognize gain on the sale only to the extent that the taxpayer's adjusted sales price22 of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 thus if the cost of the new residence equals or exceeds the adjusted_sales_price of the old residence the entire gain will be deferred if the cost of the new residence is less than the adjusted_sales_price of the old residence gain will be recognized to the extent of the difference sec_1 a income_tax regs the deferral of the gain is accomplished by reducing the basis of the new residence by the amount of gain not recognized on the sale of the old residence sec_1034 the burlington house as principal_residence whether a residence is used by a taxpayer as his or her principal_residence depends on all the facts and circumstances of each case 92_tc_206 sec_1 c i income_tax regs property is used by a taxpayer as a residence if that taxpayer physically occupies or lives in that property 323_f2d_383 5th cir bayley v commissioner 35_tc_288 the replacement_period begin sec_2 years before and end sec_2 years after the date of the sale of the old residence sec_1034 the adjusted sale price is the amount_realized selling_price minus selling_expenses reduced by any expenses of fixing up the old residence in order to assist in its sale sec_1034 the term principal means one's chief or main place of residence thomas v commissioner supra pincite 40_tc_345 affd 326_f2d_760 2d cir in other words the phrase used by the taxpayer as his principal_residence means habitual use of the old residence as the principal_residence stolk v commissioner supra pincite the record clearly establishes petitioners' ties to and presence in florida throughout most of this evidence includes the purchase of the mandarin house in florida the relocation of tai to florida the checking accounts in florida the frequent atm withdrawals in florida the leaders appointment sheet showing the burlington house as vacant the testimony of ms brenneman and mr wilcox that the burlington house was empty and that their only contacts with petitioners were through phone numbers or addresses in florida and the sales contract and mortgage application_for the jacksonville golf house deborah never lived in the burlington house on a regular basis mr bowers never lived there on a regular basis after he separated from florence in october of in petitioners physically occupied or lived in the connecticut condo or the mandarin house most of the timedollar_figure they signed the purchase contract for the jacksonville golf house on date and deborah spent one-third to one-half of her time with her parents in augusta georgia occupied that house on date florence continued to live in the burlington house until mid-july of and any time that petitioners spent in the burlington house occurred between mid-july and late august or early september of the record as a whole convinces the court that any occupancy of the burlington house by petitioners was at most just a few days on a sporadic and intermittent basis see supra note petitioners testified in an attempt to rebut such evidence and to try to establish their use of the burlington house petitioners presented no witnesses or documentary_evidence to corroborate their self-serving testimony they alleged the mandarin house was purchased and used for business purposes we found their testimony to be vague inconsistent and generally not credible we are not required to accept such testimony 534_f2d_49 5th cir affg tcmemo_1975_187 87_tc_74 see supra note based on all the facts and circumstances we find that the burlington house was not used by either petitioner as a principal_residence after october of dollar_figure therefore sec_1034 does not apply to the sale of the burlington house and petitioners must recognize the gain from that sale in since we reach this conclusion we need not address respondent's argument that only deborah's principal_residence is at issue because mr bowers had no legal or equitable_title to the burlington property while the trust had record title gain on the sale of the burlington property the gain from the sale of property shall be the excess of the amount_realized over the adjusted_basis sec_1001 the adjusted_basis for determining gain_or_loss from the sale of property is the basis cost of such property adjusted as provided in sec_1016 sec_1011 sec_1012 sec_1016 adjustments to basis pertinent to the basis of a personal_residence include increases due to capital expenditures and reductions due to nonrecognition of gain on a previous residence under sec_1034 sec_1016 petitioners or the trust sold the burlington property to the janases for dollar_figure out of that amount petitioners paid dollar_figure in closing costs although petitioners placed at least one advertisement in the hartford courant in connection with the sale the record does not establish the cost petitioners incurred and we decline to speculate petitioners have alleged they spent a total of dollar_figure for repairs performed and carpeting installed while the trust held the burlington property most of those claimed expenditures were wholly unsubstantiated respondent allowed dollar_figure for repairs in recalculating petitioners' increased deficiency we have no evidence to establish any greater amount for repairs or other selling_expenses in connection with the sale of the burlington house petitioners paid mr carey a total of dollar_figure for his legal services related to acquisition of the burlington property some of this expense was related to acquisition of the burlington property from florence and some was related to its sale while fees incurred in the acquisition of property are part of basis and those incurred during sale are a reduction in the amount_realized either treatment reduces the amount of petitioners' gain petitioners paid dollar_figure in cash plus releasing florence from the mortgage obligations in consideration for florence's transferring title to the trust on date when florence transferred title the burlington property was subject_to the three outstanding mortgages the record is silent as to the exact amount of these debts on that date however petitioners later made the following payments on these mortgages date amount lender date dollar_figure dollar_figure date date dollar_figure dollar_figure date dollar_figure united bank trust co connecticut national bank shawmut bank connecticut national bank these payments were a cost of acquisition as discussed below petitioners argue that their basis in the burlington property should include dollar_figure for the mortgage from florence to mr bowers that was released this debt was voided by the bankruptcy court on date as well as ordered released by the superior court on date see supra note sec_2 mr bowers' inability to collect on this purported debt is not a cost incurred in acquiring the burlington property or a capital_expenditure therefore it cannot be included petitioners also argue that mr bowers had a carryover_basis of dollar_figure or alternatively that deborah received a gift from mr bowers with a carryover_basis of dollar_figure this petitioners argue is in addition to the other items of basis already mentioned except to the extent that a portion of the first mortgage would be double-counted the former argument is the equivalent of saying that mr bowers had a 100-percent interest in the burlington property just prior to florence's transferring title that he is entitled to percent of the alleged carryover_basis in the burlington property at that time and that he continued to have an interest after mr carey acquired title for the trust the alternative argument is similar except that mr bowers purportedly gave a one-half interest of the alleged carryover_basis to deborah respondent's position is that there is no carryover_basis from mr bowers respondent argues that mr bowers did not have petitioners on brief calculated this carryover_basis as follows original purchase_price new well system original landscaping initial improvements total dollar_figure big_number big_number big_number dollar_figure the evidence of record does not support these figures an ownership_interest legal or equitable in the burlington property after mr carey received title and any equitable interest that mr bowers may have had pursuant to the modified divorce judgment was extinguished at the time florence sold the burlington property to the trust under connecticut state law neither the husband nor the wife acquires by virtue of the marriage any interest in the real or personal_property of the other during the other's lifetime conn gen stat ann sec_46b-36 west tobey v tobey conn a 2d if the purchase_price is paid_by one spouse and the conveyance is taken in the name of the other there is a presumption that a gift to the other spouse is intended whitney v whitney conn a 2d citing walter v home national bank trust co conn a 2d however at the time of entering a divorce decree the superior court may assign to either the husband or wife all or any part of the estate of the other the court may pass title to real_property to either party or to a third person or may order the sale of such real_property conn gen stat ann sec_46b-81 west from date until date florence held legal_title to the burlington property in her name alone however the date divorce judgment provided that the burlington property would be sold at a future date and the equity divided equally upon that sale the date modification to the divorce judgment provided that florence would sell the burlington property and that mr bowers would receive percent of the net_proceeds and florence percent thus as of date mr bowers had no more than a 25-percent interest in the burlington property bachyrycz v gateway bank conn app a 2d petitioners chose to have florence transfer title to the trust they elected to style the trust as one for the benefit of deborah not for mr bowers or for themselves jointly by doing so they caused mr bowers' equitable interest to be extinguished upon the transfer of title to the trust in essence florence transferred both her 75-percent interest and mr bowers' percent interest to the trust for the benefit of deborah the transfer to the trust can be viewed as part gift and part sale mr bowers received no cash but realized was relieved of percent of the liabilities to which the property was subject at the time of transfer to the trust where a transfer of property is in part a sale and in part a gift the unadjusted_basis of the property in the hands of the transferee is the sum of-- whichever of the following is the greater i the amount_paid by the transferee for the property or ii the transferor's adjusted_basis for the property at the time of the transfer and the amount of increase if any in basis authorized by sec_1015 for gift_tax paid sec_1_1015-4 income_tax regs the amount_paid by the trust for mr bowers' interest wa sec_25 percent of the liabilities or dollar_figure percent of dollar_figure mr bowers' basis as transferor wa sec_25 percent of the basis of the burlington property when florence transferred title based on the record we find that the basis of the burlington property at that time was dollar_figure the original purchase_price of mr bowers and florence in accordingly mr bowers' basis would have been dollar_figure percent of dollar_figure the greater of these is dollar_figure no gift_tax was paid accordingly the trust's basis in the percent transferred from mr bowers was dollar_figure the cost of acquiring florence's 75-percent interest was dollar_figure dollar_figure paid in cash plus dollar_figure percent of the liabilities to summarize the following items are to be used in calculating petitioners' gain on the sale of the burlington property consideration received dollar_figure closing costs repairs or selling_expenses attorney fees basis in interest from mr bowers basis in interest from florence dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rather than the part gift-part sale analysis above the court would reach the same result from the fact that the trust paid dollar_figure to florence plus assuming liabilities of dollar_figure for the property for a total basis of dollar_figure accordingly the gain which petitioners must recognize in is dollar_figure dollar_figure minus dollar_figure addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden_of_proof to show the addition is improper 469_us_241 687_f2d_264 8th cir affg tcmemo_1981_506 petitioners received approval of their application_for additional extension of time to file until date their signatures on the form_1040 were dated date their return was received by the irs on date petitioners did not include this issue in their trial memorandum did not offer any evidence on the issue at trial nor address it in their briefs their return was not timely filed and we consider petitioners to have conceded their liability for the delinquency additiondollar_figure accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax attributable to negligence or disregard of petitioners pleaded the statute_of_limitations as a defense to the deficiency and additions alleging that the notice_of_deficiency mailed date was issued more than years after the return was filed the facts show that the return was not filed until date and hence the notice_of_deficiency was timely issued we similarly consider petitioners to have conceded this issue rules or regulations sec_6662 and b negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 petitioners were negligent in claiming that the burlington house was their principal_residence and attempting to defer the gain on its sale they have failed to provide any evidence that they acted in good_faith or had reasonable_cause for claiming the burlington house as their principal_residence in see supra note thus we hold for respondent on this issue in keeping with the above holdings decision will be entered under rule
